Six of the appeals before us are from orders of the Appellate Division reversing on the law, only, decisions of the Special Term. The sole question involved in these appeals is whether, when certificates for independent nominations are required to be filed in the same office, any one of such certificates shall be held invalid, because it is made for the nomination of more than one candidate; the electors making it being qualified to make a certificate for the nomination of all of the candidates mentioned therein.
We find nothing in the statute which forbids nominating certificates of this character; nor does there seem to be any practical ground which would be fatal to their validity. This is in accordance with repeated decisions of this court and of the Appellate Division, that the Election Law should be construed liberally to give effect to the will of the people. These views lead to a reversal of the order of the Appellate Division in these cases and to the affirmance of the order of the Special Term.
The foregoing relates to:
Matter of the Application of Edward J. Hannah,
Matter of the Application of William S. Bennett,
Matter of the Application of Martin Saxe,
Matter of the Application of Charles W. Leffler,
Matter of the Application of Samuel Hoffman, and
Matter of the Application of Charles S. Adler.
In certain of the other cases the order of the Appellate Division is based upon the ground that the party appealing to the Special Term from the determination of the board of *Page 279 
elections had no sufficient standing for that purpose; not being a party to the proceeding. In this view of the Appellate Division we concur; it being in accordance with our previous decision inMatter of Social Democratic Party, (182 N.Y. 442).
As to the question raised in one of the appeals, (Matter of the Application of Samuel E. Terry), that the person nominated would be disqualified from election as a member of assembly, because a commissioner of deeds, we are of opinion that that question cannot be determined in proceedings with reference to the certificate of nomination, but must be left to the assembly to determine in case of his election. The case of People ex rel.Sherwood v. State Board of Canvassers, (129 N.Y. 360), decides, only, that the court will not give a disqualified candidate affirmative relief; but it does not authorize such a proceeding as this to have a nomination declared invalid.
In the appeals relating to the nominations for judicial officers we concur in the opinion of the Appellate Division that Mr. John J. Brady could not, under the statute, be placed in the column under the emblem of the Independence League.
As to the contest between the several sets of Independence League nominations, we are of opinion that the certificate first filed under that title was entitled to preference; provided that, under the provisions of section 56 of the Election Law, it was filed by the same "independent body" which had made the state nominations. Whether the electors who joined in the first certificate, or those who made the second certificate, were the same "independent body" presented a question of fact on which the decisions of the courts below conclude us.
In the remaining cases we are of opinion, despite the forceful arguments on behalf of some of the appellants, that the objections filed raised issues of fact, the determination of which rested with the board of elections, subject to review by the Supreme Court in both branches. With such determination we cannot interfere, as the order in each of these cases is silent as to the grounds upon which it proceeds. Therefore, it *Page 280 
may have been based on a question of fact and we are precluded from reviewing it. This principle is equally applicable to a case where the Appellate Division has reversed, as to one where it has affirmed.
It follows that in all the other appeals, save the six cases first mentioned, the order of the Appellate Division must be affirmed.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, WERNER, WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur.
Ordered accordingly.